Citation Nr: 1626352	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  06-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
	
1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to April 1978 and January 2003 to May 2004, including service in Kuwait and Iraq, with additional service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of December 2005 and May 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, both of which denied the Veteran's service-connection claims left shoulder arthritis and right knee arthritis.   

By way of clarification, the Board notes that the issues on appeal were originally denied by the RO in December 2005, but following the submission of additional evidence, the RO appropriately readjudicated the Veteran's claim sua sponte in May 2006.  This May 2006 adjudication, in essence, reset the appeals clock and allowed the Veteran the benefit of another full year to initiate an appeal as to the denial of his original claims. 

In January 2010 and December 2011, the Board remanded the Veteran's claims for additional evidentiary development.  

Although the Veteran's right knee and left shoulder claims were previously identified and developed as service-connection claims for arthritis alone, based on the Veteran's description of his symptoms and the information submitted, the Board determined that his claim also reasonably encompassed his other diagnosed knee and shoulder conditions, which include insertional patellar tendonitis and impingement syndrome of the shoulder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  As such, the Board expanded the Veteran's right knee and left shoulder claims to include consideration of whether service connection is warranted for any right knee or left shoulder disability.

FINDINGS OF FACT

1.  Impingement syndrome of the left shoulder had its onset during service.  

2.  Insertional patellar tendonitis had its onset during service.  


CONCLUSIONS OF LAW

1.  Impingement syndrome of the left shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Insertional patellar tendonitis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A.  Left Shoulder

The Veteran contends that his left shoulder pain started when he was on active duty.  

VA treatment records show left shoulder pain and bursitis in June 2001.  Service treatment records in September 2003 note that the Veteran was diagnosed with arthritis in the left shoulder. 

The Board acknowledges that the February 2005 x-ray showed unremarkable left shoulder.  However, the February 2005 VA examiner diagnosed bilateral impingement syndrome of the shoulders and determined that the condition began while he was in the military.

A September 2006 Report of Medical Examination for reserve service noted a history of arthritis in the shoulders.

A July 2015 x-ray of the bilateral shoulders showed mild degenerative change affecting both glenohumeral joints, degenerative changed at both AC joints, and significant downsloping of both acromions which may predispose shoulder impingement.  

The July 2015 VA examiner noted there were no records indicating a left shoulder condition prior to active duty in 2003 and determined it was unlikely the Veteran's left shoulder complaints were caused by his time in service.  The Board finds this opinion to be inadequate.  The examiner inaccurately stated there were no records indicating a left shoulder condition prior to active duty in 2003.  Additionally, the examiner's rationale is contradictory with his examination findings in regard to arthritis. On the examination report, the examiner noted that degenerative or traumatic arthritis was documented in both shoulders; however, in the examiner's rationale, he noted recent x-rays have not shown arthritis.

Accordingly, the Board finds the February 2005 VA examiner's positive nexus opinion to be more probative than the July 2015 VA examiner's opinion.  Given the Veteran's competent and credible report of his symptoms, the service treatment records showing a left shoulder condition in service, the positive opinion from the February 2005 VA examiner, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for impingement syndrome of the left shoulder is warranted. 




B.  Right Knee

The Veteran contends that his right knee pain began in 2003 while in service.  The  service treatment records show a diagnosis of arthritis in July 2003, complaints of pain in October 2003, and complaints of numbness and tingling in November 2003.

The Board acknowledges that the February 2005 x-ray showed unremarkable bilateral knees.  However, the February 2005 VA examiner diagnosed insertional patellar tendonitis and determined that the condition began while in the military.  A September 2006 Report of Medical Examination for reserve service noted a history of arthritis in the knees.  A March 2010 x-ray showed no evidence of fracture-dislocation or arthritis, no evidence of joint effusion, soft tissue calcification or any osteoblastic/ lytic lesions, joint spaces well-preserved, and mild osteopenia.  A July 2015 x-ray of the right knee showed no evidence of acute bony abnormality or appreciable degenerative change.  

The July 2015 VA examiner diagnosed patellofemoral pain syndrome.  The Board acknowledges that the examiner provided a negative nexus opinion.  However, given the Veteran's competent and credible report of his symptoms, the service treatment records showing a diagnosis of a right knee condition, the positive opinion from the February 2005 VA examiner, and resolving all reasonable doubt in his favor, the Board finds that service connection for insertional patellar tendonitis of the right knee is warranted. 


ORDER

Service connection for impingement syndrome of the left shoulder is granted.

Service connection for insertional patellar tendonitis of the right knee is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


